DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation, “a telescoping, spring-and-twist tensioned, tube-within-tube bar”.  It is unclear what structure is intended to be encompassed by this limitation, and one of ordinary skill in the art would not be able to determine the metes and bounds of the claim.  The specification does not provide a definition for this term, and does not describe any telescoping elements or spring elements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4, 9-10, and 12-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fitzpatrick (US 2017/0354838)
Regarding claim 1, Fitzpatrick teaches a multi-functional exercise assembly, comprising: at least one tubular element (32), an elongated bar (41, 42, 48) that includes a plurality of adjustable joints (44), wherein the at least one tubular element and the elongated bar are repositionable so as to function as a pull-up bar in a first position (in a position where pins 45 are in a locked position, the bar is usable as a pull-up bar), and to function as a range-of-motion exercise assembly in a second position (in a position where pins 45 are in an unlocked position, the bar is usable as a range-of-motion exercise assembly).
Regarding claim 3, Fitzpatrick’s device, when configured as a range-of-motion exercise assembly, operates so as to support at least one of bear-crawl movement exercises, boxing speed-bag exercises and rock climbing movement exercises (movement within baseplate 11 and around joints 44 allows for these movements to be performed).
Regarding claim 4, Fitzpatrick teaches mounts (43) configured and dimensioned to be mounted (via pin 45) with respect to each end of the elongated bar.
Regarding claim 9, Fitzpatrick teaches the elongated bar is dimensioned to pass through the at least one tubular element (see Fig. 2).
Regarding claim 10, Fitzpatrick teaches the elongated bar defines a first end (end of 41 at 44), a second end (end of 41 at 44), a first handle section (46), a second handle section (46), an inner shaft (48), an outer shaft (43) and a second outer shaft (43).
Regarding claim 12, as best understood in light of the rejection under 35 U.S.C. 112 above, Fitzpatrick teaches an exercise method, comprising: a. providing a multi-functional exercise assembly 
Regarding claim 13, Fitzpatrick teaches the repositioning step comprises at least one of adjusting, changing or rotating the multi-functional exercise assembly [0024,0031].
Regarding claim 14, Fitzpatrick teaches the positioning or the repositioning step comprises detachably mounting the multi-functional exercise assembly with respect to a door frame or training platform to function as a pull-up bar [0021].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fitzpatrick (US 2017/0354838) as applied to claim 1 above, and further in view of Agostini (US 2013/0030334).
Fitzpatrick teaches handgrip sections (46), but does not specifically disclose they include cushioned foam gripping surfaces.  Agostini teaches a pull-up bar exercise assembly comprising handgrip sections (40, 42) with cushioned, foam gripping surfaces to “allow the user to comfortably grip the pull-.

Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fitzpatrick (US 2017/0354838) in view of Agostini (US 2013/0030334) as applied to claim 5 above, and further in view of Dalebout (US 2017/0056726).
Fitzpatrick fails to teach the handgrip sections including sensors and communication elements.  Dalebout teaches an exercise assembly comprising handles (122, 124) containing sensors including a pressure sensor [0069] to record repetitions [0043, 0049] and bio-metric sensors to monitor heart-rate [0049, 0062], and further including communication elements (528, 530) to communicate sensed data to an electronic device (532, [0048]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly taught by Fitzpatrick by providing the sensors and communication elements taught by Dalebout in order to allow the user to track their workout progress.

Allowable Subject Matter
Claims 2 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teach or make obvious the combinations of limitations required by claims 2 and 11.  

Regarding claim 11, the cited references do not disclose the device as recited by claim 10, and further wherein each of the first handle section and the second handle section includes a first strut member, a second strut member and a handle member therebetween.  Fitzpatrick’s handle sections 46 do not include first and second struts with a handle member therebetween.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Brendle (US 2018/0021623) teaches an exercise assembly in Figs. 46-54 with an elongate bar with adjustable joints repositionable to function as a pull-up bar or a range of motion assembly [0154].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER ROBERTSON whose telephone number is (571)272-5001.  The examiner can normally be reached on Monday-Friday, 8:30 am to 6:00 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on 571-272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



JENNIFER ROBERTSON
Primary Examiner
Art Unit 3784



/JENNIFER ROBERTSON/Primary Examiner, Art Unit 3784